Citation Nr: 0109998	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO. 98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for ulcer disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney-
at-Law


INTRODUCTION

The veteran had active service from April 1951 to January 
1953.  

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1999, on appeal from a June 1998 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (the RO) that denied a 
disability evaluation in excess of 20 percent for ulcer 
disease.  The Board's July 1999 decision also denied a higher 
evaluation for ulcer disease.  

By order dated in August 2000 and pursuant to a joint motion 
to remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's July 1999 decision and remanded the appellant's claim 
for further development of the record and readjudication as 
to the issue listed on the title page of this decision. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

A rating decision dated in February 1995 granted service 
connection for an ulcer condition, rated as 0 percent 
disabling under Diagnostic Code (DC) 7305.  Subsequent 
actions increased the rating to the current 20 percent, under 
DC 7305.  The joint motion indicated that the April 1998 VA 
examination afforded to the veteran for rating purposes 
failed to adequately address rating criteria contained in DC 
7305 and other possible DCs.  It was also observed that there 
was no indication that the claims file had been transferred 
to the VA medical center for the examiner's review, nor did 
the examiner make reference to reviewing the claims file.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his ulcer disease.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his ulcer disease.  
Any further indicated special studies 
should be conducted.  The claims file, 
copies of the criteria under 38 C.F.R. § 
4.114, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report in this 
regard.  It is required that the examiner 
provide explicit responses to the 
following questions:

(a) Is the veteran's ulcer disease 
moderately severe with impairment of 
health manifested by anemia and 
weight loss?  Does the veteran have 
recurrent incapacitating episodes 
averaging 10 days or more in duration 
at least 4 or more times a year?  

Is the ulcer disease severe, with 
pain only partially relieved by 
standard ulcer therapy?  Do symptoms 
include periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight 
loss, productive of definite 
impairment of health?  

(b) Does the ulcer condition involve 
marginal (gastrojejunal) ulcers?  

If yes, are such ulcers moderately 
severe with intercurrent episodes of 
abdominal pain at least once a month 
partially or completely relieved by 
ulcer therapy, and mild and transient 
episodes of vomiting or melena?  

Is there total incapacitation from 
marginal ulcers that could be 
described as "pronounced" with 
periodic or continuous pain 
unrelieved by standard ulcer therapy 
with periodic vomiting, recurring 
melena or hematemesis and weight 
loss?  If not, are the marginal 
ulcers "severe" with less pronounced 
and less continuous symptoms with a 
definite impairment of health? 

(c) Is there hypertrophic gastritis 
(identified by gastroscope) that is 
related to the service-connected 
ulcer condition?  

If yes, is the gastritis chronic with 
multiple small eroded or ulcerated 
areas and symptoms?  

Is the gastritis chronic with severe 
hemorrhages or large ulcerated or 
eroded areas?  

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected ulcer condition, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
caused by the service-connected 
disabilities.  

If the functional impairment by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for ulcer disease 
with application of all pertinent rating 
criteria under 38 C.F.R. §§ 4.113, 4.114 
(2000).  The RO should also consider 
38 C.F.R. § 4.7 (2000). 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examinations may result in 
the denial of the higher rating claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

